***********
Based upon information contained in I.C. File LH-0302 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Eddie Dean Mathis, was an eligible firefighter as defined in N.C. Gen. Stat. § 143.166.2 and was employed as a volunteer firefighter with the Dallas Fire Department at the time of his death on 16 July 2001.
2.  Decedent's death occurred in the course and scope of his employment when he was fatally injured in an automobile accident while responding to the scene of another accident.
3.  At the time of his death, and for at least six months prior to his death, decedent was married to and residing with Teresa Whitesides Mathis.  Decedent is survived by one dependent child, Jessica Dawn Mathis, age 11, who resided with decedent and was totally dependant upon him for support on 16 July 2001. Decedent also had two stepchildren residing with him on 16 July 2001, James Eric Whitesides, age 18, and Michael Justin Whitesides, age 14.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible volunteer firefighter employed by the Dallas Fire Department as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 16 July 2001.
2.  Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3.  Decedent is survived by his wife, Teresa Whitesides Mathis, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Teresa Whitesides Mathis as the qualified surviving spouse of Eddie Dean Mathis, as follows:  the sum of $10,000.00 shall be paid immediately to Teresa Whitesides Mathis. Thereafter, the sum of $5,000.00 shall be paid annually to Teresa Whitesides Mathis as long as she remains unmarried until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If Teresa Whitesides Mathis becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of October, 2001.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER